NUMBER 13-19-00094-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

FFBC OPERATORS, LLC,                                                      Appellant,

                                              v.

L&F DISTRIBUTORS, LLC AND
FAVORITE BRANDS, LLC,                                                     Appellees.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

      FFBC Operations, LLC appealed a judgment rendered against it in trial court cause

number C-2222-18-B in the 93rd District Court of Hidalgo County, Texas. On July 26,

2019, this Court abated the appeal due to the bankruptcy of one of the parties. See 11

U.S.C. § 362; TEX. R. APP. P. 8; In re Sw. Bell Tel. Co., 35 S.W.3d 602, 604 (Tex. 2000)
(orig. proceeding) (per curiam); Adeleye v. Driscal, 488 S.W.3d 498, 499 (Tex. App.—

Houston [14th Dist.] 2016, no pet.). Since the abatement, there has been no activity in

this appeal.

       On February 9, 2021, the Court ordered the parties to file an advisory regarding

the status of the appeal and, if applicable, a motion to reinstate the appeal or a motion to

dismiss the appeal. The order notified the parties that the failure to respond to the order

within ten days would result in reinstatement and dismissal of the appeal for want of

prosecution. See TEX. R. APP. P. 42.3(b), (c). On February 17, 2021, appellees L&F

Distributors, LLC and Favorite Brands, LLC notified the Court that “this matter is now moot

due to a settlement in the bankruptcy proceedings.” Appellant FFBC Operations, LLC did

not respond to the Court’s directive or to the advisory filed by the appellees.

       The Court, having examined and fully considered the documents on file, appellees’

advisory, and appellant’s failure to respond, is of the opinion that this matter should be

dismissed for want of prosecution. Accordingly, we reinstate the appeal, and we dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 42.3(b).



                                                                      JAIME TIJERINA
                                                                      Justice


Delivered and filed on the
1st day of April, 2021.




                                             2